Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 8/7/2020 claiming domestic priority to U.S. provisional application No. 62/884,996 filed 8/9/2019.

As filed, claims 1-35 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020; 11/23/2021; and 2/22/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 22 and 24, the claims recite, “(1:1.5)” and “(1:1.7)”, respectively. These ratios are in parenthesis, and it is unclear to the Examiner whether the limitations within the parenthesis are part of the claimed invention.  In addition, it is unclear to the Examiner whether the 1 in the abovementioned ratios pertains to the free base compound and 1.5 or 1.7 in the abovementioned ratio pertains to L-tartarate.  Accordingly, the metes and bounds of these claims are unclear, which rendered these claims indefinite.

b)	Regarding claims 29 and 30, the claim recites, “(~1:3)” and “(~1:2)”, respectively.
These ratios are in parenthesis, and it is unclear to the Examiner whether the limitations within the parenthesis are part of the claimed invention.  In addition, it is unclear to the Examiner whether the 1 in the abovementioned ratios pertains to the free base compound and 1.3 or 1.2 in the abovementioned ratio pertains to phosphate.  Accordingly, the metes and bounds of these claims are unclear, which rendered these claims indefinite.

c)	Regarding claim 23, the claim is dependent of claim 22, and it failed to correct the indefiniteness issue of claim 22, which rendered the claim indefinite.

d)	Regarding claim 25, the claim is dependent of claim 24, and it failed to correct the indefiniteness issue of claim 24, which rendered the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 18-22, 24, and 26-35 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication No. 2018/0179197, hereinafter Wu (see IDS filed 10/22/2020).

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Regarding claims 1, 2, 5, 18, 21, 26, 28, and 31-35:
Determining the scope and contents of the prior art:   
	Wu, for instance, teaches the following compound or pharmaceutically acceptable salt thereof as PD-1/PD-L1 inhibitors for treating disease or disorder associated with inhibition of PD-1/PD-L1 or for enhancing, stimulating and/or increasing immune response.  The abovementioned compound or pharmaceutically acceptable salt thereof can also be in a pharmaceutical composition or solid oral dosage form. 

    PNG
    media_image1.png
    234
    519
    media_image1.png
    Greyscale

(pg. 77, paragraph 0862, example 24)

    PNG
    media_image2.png
    65
    321
    media_image2.png
    Greyscale
(pg. 244, paragraph 1670)

    PNG
    media_image3.png
    55
    307
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    15
    307
    media_image4.png
    Greyscale
(pg. 244, Table 1A, paragraph 1671)

    PNG
    media_image5.png
    305
    310
    media_image5.png
    Greyscale
 (paragraphs 0007-0010)

    PNG
    media_image6.png
    264
    310
    media_image6.png
    Greyscale
(paragraph 0690)

Ascertaining of the difference between the prior art and the claim at issue:   
	Wu, for instance, did not explicitly teaches the pharmaceutical salt of the abovementioned compound to be a hydrobromide salt, an oxalic acid salt, a hydrochloric acid salt, a L-tartaric acid salt, a malonic acid salt or phosphoric acid salt.

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the pharmaceutically acceptable salt of the abovementioned compound to include a hydrobromide salt, an oxalic acid salt, a hydrochloric acid salt, a L-tartaric acid salt, a malonic acid salt or phosphoric acid salt, as taught by the teaching of Wu, which stated the following:

    PNG
    media_image7.png
    238
    311
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    165
    308
    media_image8.png
    Greyscale
(paragraph 0625)


The abovementioned teaching states the generic use and synthesis of pharmaceutically acceptable salts of the abovementioned compound and points to evidentiary references Berge (see IDS filed 10/22/2020) and Stahl, which are incorporated into the abovementioned Wu reference.  
Table I of Berge teaches a hydrobromide salt, a hydrochloric acid salt, a L-tartaric acid salt, or phosphoric acid salt as one of many FDA-Approved Commercially Marketed Salt, and Table II of Berge teaches oxalic acid salt as one of many non-FDA-Approved Commercially Marketed Salts.  


    PNG
    media_image9.png
    356
    731
    media_image9.png
    Greyscale

(Berge, pg. 2, Table I)

    PNG
    media_image10.png
    368
    364
    media_image10.png
    Greyscale

(Berge, pg. 3, Table II)

	Table 1 of Stahl teaches malonic acid as one of salt formers.

    PNG
    media_image11.png
    242
    504
    media_image11.png
    Greyscale

(Stahl, pg. 335, Table 1-cont.)

	Because typical problems encountered in drug development includes insufficient solubility, etc., a person of ordinary skill in the art would be highly motivated to make the hydrobromide salt, the oxalic acid salt, the hydrochloric acid salt, the L-tartaric acid salt, the malonic acid salt or the phosphoric acid salt of the abovementioned compound to optimize the pharmacological profile of the abovementioned compound, especially when salt formation is a common known technique used by a person of ordinary skill in the art in order to increase solubility of any compound.  Accordingly, the instant claims are prima facie obvious.

Regarding claims 3, 4, 6, 8, 19, 20, and 27:
Determining the scope and contents of the prior art:   
	Wu, as evidenced by Berges and Stahl, teaches the abovementioned salt of the abovementioned compound.

Ascertaining of the difference between the prior art and the claim at issue:   
	Wu, for instance, did not explicitly teach a mono- or di-hydrobromic acid salt, a mono- or di-oxalic acid salt, a mono- or tri-hydrochloric acid salt or a mono-malonic acid salt. 

Finding of prima facie obviousness --- rationale and motivation:   
	Since Wu teaches the generic teaching of the synthesis of the abovementioned pharmaceutically acceptable salts, the Examiner finds that it would have been prima facie obvious for one of ordinary skill in the art to adjust the amount of the abovementioned acids used in order to arrive at the instantly claimed mono- or di-hydrobromic acid salt,  mono- or di-oxalic acid salt, mono- or tri-hydrochloric acid salt or mono-malonic acid salt of the abovementioned compound because these salts can be used to further investigate or optimize the pharmacological profile of the abovementioned compound.  In addition, the Examiner finds that the abovementioned compound have three basic sites suitable for salt formation (as shown by arrows below) and thus, the mono-, di- and/or tri-acid salt would have been inherently present when the abovementioned salts were made.


    PNG
    media_image12.png
    234
    519
    media_image12.png
    Greyscale



Regarding claims 22, 24, 29, and 30:
Determining the scope and contents of the prior art:   
	Wu, as evidenced by Berges and Stahl, teaches the abovementioned L-tartaric acid salt or phosphoric acid salt of the abovementioned compound.

Ascertaining of the difference between the prior art and the claim at issue:   
	Wu, as evidenced by Berges and Stahl, did not explicitly teaches the ratios of 1:1.5 or 1:1.7 for the abovementioned L-tartaric acid salt or the ratios of ~1:2 or ~1:3 for the abovementioned phosphoric acid salt.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner does not find the abovementioned ratios as result-effective variable because the Applicant failed to demonstrate this parameter to impart any unexpected or novel aspect the instant salt (i.e. no comparative example). “[W]here the general conditions of a claim are disclosed in the prior art, it is no inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.  Accordingly, this parameter is viewed as routine experimentation to optimize the instant salt, and not a patentable distinction.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The instant claims are drawn to a number of salts depicted in claim 1, pharmaceutical composition thereof, or a method of treatment via the salts thereof.

Claims 1-6, 8, 18-21, 26-28, and 31-35 are rejected on the ground of nonstatutory obviousness-type double patenting (ODP) as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
10,308,644
1 and 5
No
11,339,149
1-12, 16, and 17
No
17,009,423
2, 4, 5, 9, 10, 12-19, 79, 80, and 82
Yes
10,800,768
1-18
No

		
		The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue; (C) Determine the level of ordinary skill in the pertinent art; and, (D) Evaluate any objective indicia of nonobviousness.
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue – The conflicting claims of the abovementioned U.S. patents and co-pending application are drawn to a pharmaceutically acceptable salt of a compound of formula (I) or (IIc-4) or a pharmaceutically acceptable salt of the instant compound, pharmaceutical composition thereof, and/or a method of treatment via the pharmaceutically acceptable salts thereof.
	(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue - The conflicting claims of the abovementioned U.S. patents and co-pending application described the instant compound in a Markush structure and/or in a method of treatment-type claim.  In addition, the conflicting claims of the abovementioned U.S. patents and co-pending application did not explicitly recite particular pharmaceutically acceptable salts, such as HBr, HCl, etc., of the instant compound.
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in the field related to medicine, chemistry, and/or the pharmaceutical art and at least four years of work experience, i.e. a masters or doctorate level scientist/clinician.
(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claims are not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same compound or pharmaceutically acceptable salts thereof having the same therapeutic utility (e.g. PD1/PD-L1 inhibitor).  
In addition, according to MPEP 804(II)(B)(2)(a), the specification can be used as a dictionary to learn the meaning of a term in the claim, and the Examiner finds the specification of the abovementioned U.S. patents and co-pending application are used to learn the meaning of “pharmaceutically acceptable salt”.
The specification of the abovementioned U.S. patents and co-pending application stated the generic use and synthesis of pharmaceutically acceptable salts of the instant compound and pointed to evidentiary references Berge and Stahl, which are incorporated into the abovementioned U.S. patents and co-pending application.  
Table I of Berge teaches a hydrobromide salt, a hydrochloric acid salt, a L-tartaric acid salt, or phosphoric acid salt as one of many FDA-Approved Commercially Marketed Salt, and Table II of Berge teaches oxalic acid salt as one of many non-FDA-Approved Commercially Marketed Salts.  


    PNG
    media_image9.png
    356
    731
    media_image9.png
    Greyscale

(Berge, pg. 2, Table I)

    PNG
    media_image10.png
    368
    364
    media_image10.png
    Greyscale

(Berge, pg. 3, Table II)

	Table 1 of Stahl teaches malonic acid as one of salt formers.

    PNG
    media_image11.png
    242
    504
    media_image11.png
    Greyscale

(Stahl, pg. 335, Table 1-cont.)

Accordingly, the Examiner finds that a person of ordinary skill in the art would finds that the “pharmaceutically acceptable salts” in the conflicting claims of the abovementioned U.S. patents and co-pending application would encompassed the hydrobromide salt, the oxalic acid salt, the hydrochloric acid salt, the L-tartaric acid salt, the malonic acid salt or the phosphoric acid salt of the instant compound. 
In addition, the Examiner finds that the instant compound have three basic sites suitable for salt formation (as shown by arrows below) and thus, the mono-, di- and/or tri-acid salt would have been inherently present when the abovementioned salts were made.
As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned U.S. patents and co-pending application. 
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown to provide evidence that the pharmaceutically acceptable salt of  the compound of formula (I) or (IIc-4) or a pharmaceutically acceptable salt of the instant compound is excluded as the instant salt depicted in claim 1 of the instant application. Absent indicia of nonobviousness, the Examiner finds that one of ordinary skill in the art would consider the instant salt forms and that of the conflicting claims of the abovementioned U.S. patent and co-pending application to be equally effective in their objective.
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Allowable Subject Matter
Claims 7, 9-17, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-6, 8, 18-22, 24, and 26-35 are rejected.
Claims 7, 9-17, 23, and 25 are objected.




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626